012351:18-cv-21483-KMW
Case  65789
8578 9384-7
                       Document   Entered
                                     33onFLSD
                                                Docket
                                                     9310/06/2018
                                                            557 !1Page
                                                                      "31of#$2$
012351:18-cv-21483-KMW
Case  65789
8578 9384-7
                       Document   Entered
                                     33onFLSD
                                                Docket
                                                     9310/06/2018
                                                            557 !1Page
                                                                      "32of#$2$
